                                               Case 2:19-cv-01393-DLR Document 93 Filed 08/03/20 Page 1 of 2



                                        1 Brian W. LaCorte (#012237)
                                          lacorteb@ballardspahr.com
                                        2
                                          Michael A. DiGiacomo (#032251)
                                        3 digiacomom@ballardspahr.com
                                          BALLARD SPAHR LLP
                                        4 1 East Washington Street, Suite 2300
                                        5 Phoenix, AZ 85004-2555
                                          Telephone: 602.798.5400
                                        6 Facsimile: 602.798.5595
                                          Attorneys for Defendant
                                        7
                                          Best Western International, Inc.
                                        8
                                        9                      IN THE UNITED STATES DISTRICT COURT

                                       10                              FOR THE DISTRICT OF ARIZONA

                                       11 Hotel Airport, Inc., a Puerto Rico
1 East Washington Street, Suite 2300




                                          corporation; and David Tirri, an individual,     No. CV-19-01393-PHX-DLR
                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13                Plaintiffs,
                                                                                           JOINT NOTICE OF SETTLEMENT
                                       14                vs.
                                       15
                                          Best Western International, Inc., an Arizona
                                       16 non-profit corporation,
                                       17                Defendant.
                                       18
                                       19         The parties, through undersigned counsel, hereby give notice that they have resolved
                                       20 their differences by reaching a modest settlement. The parties are in the process of
                                       21 memorializing the settlement and are circulating a draft agreement. The parties therefore
                                       22 respectfully request a stay of proceedings until August 31, 2020, allowing them to finalize
                                       23 their settlement agreement and file a stipulation of dismissal with prejudice.
                                       24         DATED this 3rd day of August, 2020.
                                       25   BALLARD SPAHR LLP                            GODREAU & GONZALEZ LAW, LLC
                                       26   By: /s/ Brian W. LaCorte                     By: /s/ Marcos E. Garciaacosta
                                                Brian W. LaCorte                                   (with permission)
                                       27       Michael DiGiacomo                            Rafael A. Gonzalez Valiente
                                                1 E. Washington Street, Suite 2300           P.O. Box 9024176
                                       28       Phoenix, AZ 85004-2555                       San Juan, PR 00902-4176
                                                Attorneys for Defendant
                                            Case 2:19-cv-01393-DLR Document 93 Filed 08/03/20 Page 2 of 2



                                        1                                         Marcos E. Garciaacosta
                                                                                  Marcos E. Garciaacosta Law Group PLLC
                                        2                                         2875 E. Ray Road, Suite 6 -108
                                                                                  Chandler, AZ 85224
                                        3
                                                                                  Attorneys for Plaintiffs
                                        4
                                        5
                                        6
                                        7
                                        8
                                        9
                                       10
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                              2
